Per Curiam.

There is nothing in this case except a conflict of evidence, and we see no reason to reverse the conclusion arrived at by the justice. The question put to the witness Hunt as to the condition of the machine at some undesignated time was properly excluded, because the issue was not as to its condition after it had been used by defendant, but as to its original capability for doing the work for which defendant ordered it.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, with costs.